UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

---------------------------------------------------------------
DARNELL JOHNSON,
                                                                   NOT FOR PUBLICATION
                                    Plaintiff,
                                                                   MEMORANDUM & ORDER
                           v.
                                                                   18-CV-4030 (MKB)
CITY OF NEW YORK, N.Y. CITY DEPT. OF
CORRECTIONS and WARDEN – A.M.K.C.,

                                    Defendants.
---------------------------------------------------------------

MARGO K. BRODIE, United States District Judge:

        Plaintiff Darnell Johnson, proceeding pro se and currently incarcerated at the George R.

Vierno Center at Rikers Island,1 commenced the above-captioned action on July 11, 2018,

against Defendants the City of New York (the “City”), the New York City Department of

Correction (“DOC”), and the Warden of the Anna M. Kross Center (“AMKC”) at Rikers Island

(the “Warden”). (Compl., Docket Entry No. 1.) Plaintiff asserts claims under 42 U.S.C. § 1983,

alleging that Defendants failed to protect Plaintiff from assault and physical injury while

incarcerated at AMKC. (Id. at 3–4.) The Court grants Plaintiff’s request to proceed in forma

pauperis pursuant to 28 U.S.C. § 1915 for the purpose of this Memorandum and Order. For the

reasons discussed below, the Court dismisses the Complaint and grants Plaintiff leave to file an

amended complaint within thirty (30) days of this Memorandum and Order.




         1
        See Inmate Lookup Service, NYC Department of Correction, http://a073-ils-
web.nyc.gov/inmatelookup/pages/common/find.jsf (last visited Jan. 15, 2020).
   I.   Background

        The Court assumes the truth of the factual allegations in the Complaint for purposes of this

Memorandum and Order.

        Plaintiff alleges that on June 11, 2018, while “in the [h]ousing area of AMKC – QU4,” he

“was assaulted by another detainee who punched [him] in the face in front of a corrections

officer that did nothing to stop this assault.” (Compl. 5.) Plaintiff alleges that he “sustained

severe lacerations to the left cheek area of [his] face and swelling to [his] forehead from hitting

[his] head on a metal stool.” (Id.) Plaintiff seeks money damages. (Id.)

  II. Discussion

                Standard of review

        A complaint must plead “enough facts to state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Matson v. Bd. of Educ., 631 F.3d 57, 63 (2d Cir.

2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). Although all allegations contained

in the complaint are assumed to be true, this tenet is “inapplicable to legal conclusions.” Iqbal,

556 U.S. at 678. In reviewing a pro se complaint, the court must be mindful that a plaintiff’s

pleadings should be held “to less stringent standards than formal pleadings drafted by lawyers.”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (quoting Estelle v. Gamble, 429 U.S.

97, 106 (1976)); see Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (noting that after Twombly,

the court “remain[s] obligated to construe a pro se complaint liberally”). Nevertheless, the Court

is required to dismiss sua sponte an in forma pauperis action if the Court determines it “(i) is

frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks



                                                  2
monetary relief against a defendant who is immune from such relief.” 28 U.S.C. 1915(e)(2)(B);

see also Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007).

               Section 1983 claims

       Under section 1983, individuals may bring a private cause of action against persons

“acting under color of state law” to recover money damages for deprivations of their federal or

constitutional rights. Matusick v. Erie Cty. Water Auth., 757 F.3d 31, 55 (2d Cir. 2014) (quoting

42 U.S.C. § 1983). To establish a viable section 1983 claim, a plaintiff must show “the violation

of a right secured by the Constitution and laws of the United States” and that “the alleged

deprivation was committed by a person acting under color of state law.” Vega v. Hempstead

Union Free Sch. Dist., 801 F.3d 72, 87–88 (2d Cir. 2015) (citations and internal quotation marks

omitted). Section 1983 “constrains only state conduct, not the ‘acts of private persons or

entities.’” Hooda v. Brookhaven Nat’l Lab., 659 F. Supp. 2d 382, 393 (E.D.N.Y. 2009) (quoting

Rendell-Baker v. Kohn, 457 U.S. 830, 837 (1982)); see also Am. Mfrs. Mut. Ins. Co. v. Sullivan,

526 U.S. 40, 49–50 (1999) (“[T]he under[-]color-of-state-law element of [section] 1983 excludes

from its reach merely private conduct, no matter how discriminatory or wrongful.” (citation and

internal quotation marks omitted)). Thus, a claim for relief pursuant to section 1983 must allege

facts showing that the challenged conduct was “committed by a person acting under color of

state law.” 42 U.S.C. § 1983.

                  i.   Claim against DOC

       Plaintiff fails to state a section 1983 claim against DOC because DOC is not a suable

entity. See Johnson v. Dobry, 660 F. App’x 69, 72 (2d Cir. 2016) (finding that “claims against

DOC were correctly dismissed because, as a city agency, it is not a suable entity” (citing N.Y.C.

Charter ch. 17, § 396 (“All actions and proceedings for the recovery of penalties for the violation



                                                 3
of any law shall be brought in the name of the city of New York and not in that of an agency,

except where otherwise provided by law.”))); Adams v. N.Y.C. Dep’t of Corr., No. 19-CV-5009,

2019 WL 2544249, at *1 (S.D.N.Y. June 20, 2019) (“Plaintiff’s claims against the New York

City Department of Correction must be dismissed because city agencies or departments do not

have the capacity to be sued under New York law.”); Abraham v. N.Y.C. Police Dep’t, No. 15-

CV-5208, 2016 WL 3181125, at *2 (E.D.N.Y. June 3, 2016) (“City agencies, including the . . .

DOC, do not have a legal identity separate and apart from the municipality and cannot sue or be

sued.”). Accordingly, the Court dismisses Plaintiff’s claims against DOC for failure to state a

claim.

                   ii.   Claim against the City

         Plaintiff fails to state a claim against the City. A municipality like the City of New York

can be liable under section 1983 only if a plaintiff can demonstrate “(1) an official [municipal]

policy or custom that (2) cause[d] the plaintiff to be subjected to (3) a denial of a constitutional

right.” Torraco v. Port Auth. of N.Y. & N.J., 615 F.3d 129, 140 (2d Cir. 2010) (quoting Wray v.

City of New York, 490 F.3d 189, 195 (2d Cir. 2007). A plaintiff can establish an official policy

or custom by showing any of the following: (1) “a formal policy which is officially endorsed by

the municipality”; (2) “a practice so persistent and widespread that it constitutes a custom . . . of

which supervisory authorities must have been aware”; or (3) “a municipal custom [or] policy . . .

[that] can be inferred from evidence of deliberate indifference of supervisory officials to such

abuses.” Iacovangelo v. Corr. Med. Care, Inc., 624 F. App’x 10, 13–14 (2d Cir. 2015) (formal

policy officially endorsed by the municipality); see also Matusick, 757 F.3d at 62; Carter v. Inc.

Vill. of Ocean Beach, 759 F.3d 159, 164 (2d Cir. 2014); Jones v. Town of E. Haven, 691 F.3d 72,

81 (2d Cir. 2012).



                                                  4
       Plaintiff fails to allege any facts to support an inference that the City had an official

policy or custom that caused a violation of any federally protected right. Accordingly, the Court

dismisses Plaintiff’s claims against the City for failure to state a claim.

                  iii. Claims against the Warden

       Plaintiff fails to state a claim against the Warden because, although named in the caption,

Plaintiff does not sufficiently allege that the Warden had any direct involvement with,

knowledge of, or responsibility for the alleged deprivation of Plaintiff’s civil rights.

       In a civil rights action, a plaintiff must demonstrate the defendant’s direct or personal

involvement in the actions that are alleged to have caused the constitutional deprivation. See

Farrell v. Burke, 449 F.3d 470, 484 (2d Cir. 2006) (“It is well settled in this Circuit that personal

involvement of defendants in alleged constitutional deprivations is a prerequisite to an award of

damages under § 1983.” (quoting Wright v. Smith, 21 F.3d 496, 501 (2d Cir. 1994))); Leibovitz v.

City of New York, No. 15-CV-1722, 2015 WL 3971528, at *4 (E.D.N.Y. June 30, 2015)

(“Plaintiff must demonstrate each defendant’s direct or personal involvement in the actions

which are alleged to have caused the deprivation of plaintiff’s constitutional rights.”); Holmes v.

Kelly, No. 13-CV-3122, 2014 WL 3725844, at *2 (E.D.N.Y. July 25, 2014) (“[I]n a civil rights

action for monetary damages, a plaintiff must demonstrate the defendant’s direct or personal

involvement in the actions which are alleged to have caused the constitutional deprivation.”). “A

plaintiff must thus allege a tangible connection between the acts of the defendant and the injuries

suffered.” Bass v. Jackson, 790 F.2d 260, 263 (2d Cir. 1986). Liability under section 1983

cannot generally be imposed on a supervisor solely based on his position because there is no

respondeat superior or vicarious liability under section 1983. See, e.g., Iqbal, 556 U.S. at 676

(“Because vicarious liability is inapplicable to . . . § 1983 suits, a plaintiff must plead that each



                                                   5
Government-official defendant, through the official’s own individual actions, has violated the

Constitution.”); Hernandez v. Keane, 341 F.3d 137, 144 (2d Cir. 2003) (“[S]upervisor liability in

a § 1983 action depends on a showing of some personal responsibility, and cannot rest on

respondeat superior.”); Hurdle v. Pagnotta, No. 16-CV-4186, 2016 WL 4186974, at *2

(E.D.N.Y. Aug. 5, 2016).

         Plaintiff fails to allege any facts to support a claim against the Warden and there is

nothing in the Complaint to suggest that the Warden had any direct involvement with,

knowledge of, or responsibility for the alleged deprivation of Plaintiff’s civil rights.

Accordingly, the Court dismisses Plaintiff’s claims against the Warden for failure to state a

claim.

                Leave to amend

         In light of Plaintiff’s pro se status, the Court grants Plaintiff leave to file an amended

complaint within thirty (30) days of this Memorandum and Order. Plaintiff’s amended

complaint must identify the defendants in both the caption and the body of the amended

complaint. Plaintiff must also provide the dates and locations for each relevant event. Even if

Plaintiff does not know the name of the individuals involved, he may identify them as John or

Jane Doe (e.g. “Correction Officer John Doe” or “Correction Officer Jane Doe”), along with

descriptive information and place of employment. Plaintiff must include any and all allegations

that he wishes to pursue in his amended complaint, as it will completely replace the original

Complaint. The amended complaint should be captioned as an “Amended Complaint” and bear

the same docket number as this Memorandum and Order.




                                                    6
  III. Conclusion

          Accordingly, the Court dismisses the Complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)

and grants Plaintiff leave to file an amended complaint within thirty (30) days of this

Memorandum and Order. If Plaintiff fails to comply with this Order within the time allowed or

fails to cure the deficiencies discussed in this Memorandum and Order, judgment shall enter

dismissing this action without prejudice. No summons shall issue at this time and all further

proceedings shall be stayed for thirty (30) days. The Court certifies pursuant to 28 U.S.C.

§ 1915(a)(3) that any appeal would not be taken in good faith and therefore in forma pauperis

status is denied for purpose of an appeal. Coppedge v. United States, 269 U.S. 438, 444–45

(1962).

Dated: January 16, 2020
       Brooklyn, New York


                                                     SO ORDERED:


                                                          s/ MKB
                                                     MARGO K. BRODIE
                                                     United States District Judge




                                                 7
